Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 01/25/2021 for App. 15997189.  Claims 1-41 are now pending and ready for examination.
Response to Amendment
The amendment received on 01/25/2021 has been entered and considered in full.
Response to Arguments
35 USC 102 Rejection
With regards to claim 1, the Applicant contests that the prior art on record does not disclose the term “performance profile” and that tracking the player does not read on “performance profile”.  However, the term “performance profile” is very broad and not further defined in the claim language.  While the Applicant points to the Specification for examples of “performance profile”, those are still only examples and does not limit the term “performance profile”.  Under the broadest reasonable interpretation, tracking a player on the field can constitute a “performance profile” because it could lead to valuable information regarding on field performance such as route running for example.  The term “performance profile” is too broad and the Examiner respectfully maintains the rejection.
With regards to claim 10, the Applicant has amended the claim language to recite “…wherein each estimated pose is based on a skeleton of a respective monitored object that is rendered based on the captured video.”  Due to the change in scope of this claim, a new grounds of rejection will be provided below.
With regards to claim 17, the Applicant contests that the prior art does not disclose recognizing each based on at least one unique property of the object.  However, the term “property” is very broad 
With regards to claim 18, the Applicant contests that image triangulation is only an image processing technique and not a machine learning technique.  However, the Examiner believes that image triangulation is a computer vision technique and reads upon “machine learning”.  The Curry reference also discloses image triangulation as a topic within computer vision.  Therefore, the Examiner believes that image triangulation through computer vision is a form of machine learning as it is an automated process.  
35 USC 103 Rejection
With regards to claim 14, the Applicant claims the prior art on record does not disclose analyzing the performance profiles as part of a scouting data report.  However, the term “scouting data report” is also broad and not defined.  The claim language does not specify what is required of a scouting data report.  Acceleration data of a player is an important attribute that players are tested on when being scouted and therefore the Examiner believes that using acceleration data is a component of scouting data report.
With regards to claim 19, the Applicant contests that image triangulation does not take into account features.  However, using image triangulation is interpreted to be the preferred location of the monitored area.  The term “preferred location of the monitored area” is very broad and therefore the image triangulation location is interpreted to be the preferred location as the claim limitation does not disclose how a preferred location is found either.  
With regards to claim 15, the Applicant contests that the frames in Perry (UG PG PUB 20160307335 A1) are unsynchronized.  However, in Perry ¶[0005], the paragraph states even if the frames are not precisely sync, the time synching code still allows cameras to annotate start and stop times.  Therefore, this implies that the camera can be perfectly in sync.  Additionally, under the broadest 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 16-18, 20-26, 33-34, 37-39, and 41  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (EP 2150057 A2) as cited in the IDS filed on 12/21/2018.
With regards to claim 1, Curry discloses a method for tracking movements of objects in a sports activity, comprising: matching video captured by at least one camera with sensory data captured by each of a plurality of tags (Curry, ¶ 0054;  Positions sensors used in conjunction with any equipment located within field of view of camera.  Therefore, the camera video must be matched with the sensory date in order to be used in conjunction.  Limitations do not specify how they are matched), wherein each of the at least one camera is deployed in proximity to a monitored area (Curry, ¶ 0054;  Positions sensors used in conjunction with any equipment located within field of view (monitored area) of camera), wherein each of the plurality of tags is disposed on an object of a plurality of monitored objects moving within the monitored area (Curry, ¶ [0058];  Accelerometer (tag) disposed on a player (monitored object moving within monitored area); and determining, based on the video and sensory data, at least one performance profile for each of the monitored objects, wherein each performance profile is determined based on positions of the respective monitored object moving within the monitored area (Curry, ¶ [0063]-[0064];  Plurality of sensors on a player can be used to track the player (performance profile for monitored object) and triangulation can be used with multiple cameras to track player position as well and combination of passive (image) and active (sensor) techniques are used to track a player).

With regards to claim 2, Curry discloses the method of claim 1, wherein each of the plurality of tags includes at least one of: an accelerometer (Curry, ¶ [0050), a gyroscope, and a magnetometer.

With regards to claim 3, Curry discloses the method of claim 1, wherein each of the plurality of tags does not include a global positioning system (GPS) (Curry, ¶ [0050;  Accelerometer is used with no mention of a GPS).

With regards to claim 4, Curry discloses the method of claim 1, wherein the sensory data describes at least motion of respective monitored object on which at least one of the tags is disposed (Curry, ¶ [0057];  accelerometer on player provides position information and related data (motion of monitored object).

With regards to claim 5, Curry discloses the method of claim 1, further comprising: deterministically tracking positions of each monitored object in the monitored area. (Curry, ¶ [0057];  accelerometer on player provides position information (deterministically tracking) and related data (motion of monitored object).


With regards to claim 13, Curry discloses the method of claim 1.  Curry discloses wherein each performance profile includes at least one performance parameter for one of the plurality of monitored objects participating in the sports activity, wherein the at least one performance parameter of each performance profile includes at least one of: a movement indicator, accumulated distance, and statistics on a predefined set of game events (Curry, ¶ [0204];  position information of the ball can queue up information such as statistical data (statistics on a predefined set of game events).

With regards to claim 16, Curry discloses the method of claim 1.  Curry further discloses calculating, for the at least one camera, at least one of: a three-dimensional location (Curry, ¶ 0124;  3D location of best location to put a camera is calculated using software), a pan angle, a tilt angle, a row angle, and a lens zoom.
With regards to claim 17, Curry discloses the method of claim 1.  Curry further discloses recognizing each object based on at least one unique property of the object.  (Curry, ¶ [0064];  Features of the object are used (recognizing based on unique property) when performing image triangulation to determine positon of the object).
With regards to claim 18, Curry discloses the method of claim 17.  Curry further discloses wherein the recognition of each object is performed using any one of: machine vision (Curry, ¶ [0064];  Image triangulation is an image processing technique), artificial intelligence, and deep learning.  
With regards to claim 20, Curry discloses the method of claim 17.  Curry further discloses wherein the recognized objects include a tag-less object. (Curry, ¶ [0063]-[0064];  Plurality of sensors on a player can be used to track the player and triangulation can be used with multiple cameras to track player position as well and combination of passive (image) and active (sensor) techniques are used to track a player.  The image triangulation is stated to be a passive technique which means there is no sensor (tag less)).

With regards to claim 21, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 21.

With regards to claim 22, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 22.

With regards to claim 23, the claim limitations are essentially similar to those of claim 2 but in a different embodiment.  Therefore, the rationale used to reject claim 2 is applied to claim 23.

With regards to claim 24, the claim limitations are essentially similar to those of claim 3 but in a different embodiment.  Therefore, the rationale used to reject claim 3 is applied to claim 24.

With regards to claim 25, the claim limitations are essentially similar to those of claim 4 but in a different embodiment.  Therefore, the rationale used to reject claim 4 is applied to claim 25.

With regards to claim 26, the claim limitations are essentially similar to those of claim 5 but in a different embodiment.  Therefore, the rationale used to reject claim 5 is applied to claim 26.

With regards to claim 33, the claim limitations are essentially similar to those of claim 12 but in a different embodiment.  Therefore, the rationale used to reject claim 12 is applied to claim 33.

With regards to claim 34, the claim limitations are essentially similar to those of claim 13 but in a different embodiment.  Therefore, the rationale used to reject claim 13 is applied to claim 34.


With regards to claim 37, the claim limitations are essentially similar to those of claim 16 but in a different embodiment.  Therefore, the rationale used to reject claim 16 is applied to claim 37.

With regards to claim 38, the claim limitations are essentially similar to those of claim 17 but in a different embodiment.  Therefore, the rationale used to reject claim 17 is applied to claim 38.

With regards to claim 39, the claim limitations are essentially similar to those of claim 18 but in a different embodiment.  Therefore, the rationale used to reject claim 18 is applied to claim 39.

With regards to claim 41 the claim limitations are essentially similar to those of claim 20 but in a different embodiment.  Therefore, the rationale used to reject claim 20 is applied to claim 41.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-9, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry (EP 2150057 A2) in view of Sefcik et al. (US PG PUB 20030099375 A1).
With regards to claim 6, Curry discloses the method of claim 5, wherein deterministically tracking positions of each monitored object in the monitored area further comprises: tracking at least one first position of a tag-less object in the captured video (Curry, ¶ [0055];  Image triangulation is used to track an object with cameras.  Interpreted as tag-less because it is “passive” tracking and active tracking uses the sensors) and wherein the tag-less object is an object without one of the plurality of tags disposed thereon. (Curry, ¶ [0055];  Image triangulation is used to track an object with cameras.  Interpreted as tag-less because it is “passive” tracking and active tracking uses the sensors).
Curry does not appear to disclose estimating at least one second position of the tag-less object, wherein each second position is estimated for a frame of the captured video in which the tag-less object does not appear.
Sefcik discloses estimating at least one second position of the tag-less object, wherein each second position is estimated for a frame of the captured video in which the tag-less object does not appear. (Sefcik, ¶ [0017];  second position of object estimated when not visible).
Curry and Sefcik are analogous art as they are in the same field of endeavor of object tracking.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the image triangulation of Curry by utilizing estimating a second positon when the object is not visible as taught by Sefcik.
The motivation would have been because estimating a second position in an image frame when the object is not visible is a common technique in object tracking and could easily be implemented into the invention of Curry.

With regards to claim 7, Curry in view of Sefcik disclose the method of claim 6 of determining a 3-dimensional location of the tag-less object based on at least one of: triangulating distances among the plurality of cameras (Curry, ¶ [0055];  3D location determined from 2D images using triangulation), a size of the tag-less object, and a trajectory of the tag-less object. 

With regards to claim 8, Curry in view of Sefcik disclose the method of claim 6 of determining a three-dimensional location of the tag-less object based on at least one of: a single camera in one location, an array of cameras covering the field in one location, and using a plurality of cameras from multiple locations. (Curry, ¶ [0055] & [0111]).

  With regards to claim 9, Curry in view of Sefcik disclose the method of claim 6 wherein the tag-less object is a ball and the plurality of monitored objects include players participating in the sports activity (Curry, ¶ [0010];  Sensors (tag) can be worn by players and image triangulation (tag less) can be used to capture ball location).

With regards to claim 27, the claim limitations are essentially similar to those of claim 6 but in a different embodiment.  Therefore, the rationale used to reject claim 6 is applied to claim 27.

With regards to claim 28, the claim limitations are essentially similar to those of claim 7 but in a different embodiment.  Therefore, the rationale used to reject claim 7 is applied to claim 28.

With regards to claim 29, the claim limitations are essentially similar to those of claim 8 but in a different embodiment.  Therefore, the rationale used to reject claim 8 is applied to claim 29.

With regards to claim 30, the claim limitations are essentially similar to those of claim91 but in a different embodiment.  Therefore, the rationale used to reject claim 9 is applied to claim 30.

Claim 14, 19, 35, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry (EP 2150057 A2) as cited in the IDS dated 12/21/18.

With regards to claim 14, Curry discloses the method of claim 13.
Curry does not specifically disclose analyzing the performance profiles generated for the plurality of monitored objects participating in the sports activity to provide at least one of: an injury prediction report, a performance prediction report, and a scouting data report.  However, it would have been obvious to one of ordinary skill in the art that the statistical data such as acceleration from sensors such as an accelerometer can be used as a scouting data report to determine physical characteristics of a player.
With regards to claim 19, Curry discloses the method of claim 17.  Curry further discloses wherein the at least one unique property of each object is at least one of: a jersey number, a gait property, a clothing texture, a skin property, hair property, and a preferred location on the monitored area. (Curry, ¶ [0064];  Features of a player are used for image triangulation.  Therefore, it would have been obvious a feature like a jersey number which would be unique to the player could be utilized for this recognition process).

With regards to claim 35, the claim limitations are essentially similar to those of claim 14 but in a different embodiment.  Therefore, the rationale used to reject claim 14 is applied to claim 35.

With regards to claim 40, the claim limitations are essentially similar to those of claim 19 but in a different embodiment.  Therefore, the rationale used to reject claim 19 is applied to claim 40.

Claim 15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry (EP 2150057 A2) as cited in the IDS dated 12/21/18 in view of Perry et al. (US PG PUB 20160307335 A1) as cited in the IDS filed 12/21/18.
With regards to claim 15, Curry discloses the method of claim 1.
Curry does not appear to disclose time synchronizing among the plurality of tags; frame synchronizing among the at least one camera; and synchronizing the plurality of tags with the at least one camera.
Perry discloses time synchronizing among the plurality of tags; frame synchronizing among the at least one camera; and synchronizing the plurality of tags with the at least one camera (Perry, ¶ [0005];  Time synchronizing fed to cameras and frames are annotated so the cameras become synchronized.  4D object models are synchronized with the 2D image capturing camera (models are interpreted to be tags) and therefore the models are synchronized with the cameras).
Curry and Perry are analogous art as they are in the same field of endeavor of object tracking and image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the object tracking of Curry by utilizing synchronizing cameras capturing the models as taught by Perry.
The motivation for doing so would have been because synchronizing the tags with the cameras allows a user to easily analyze the data and make sure that the data is consistent with the tag or sensor.

With regards to claim 36, the claim limitations are essentially similar to those of claim 15 but in a different embodiment.  Therefore, the rationale used to reject claim 15 is applied to claim 36.

Claim 10, 11, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry (EP 2150057 A2) as cited in the IDS dated 12/21/18 in view of Pasveer et al. (US PG PUB 20100194879 A1).
With regards to claim 10, Curry discloses the method of claim 1.  Curry further discloses estimating poses of the monitored objects; and tracking the positions based on the estimated poses, wherein each estimated pose is any of: a 2-dimensional pose, and a 3-dimensional pose (Curry, ¶ [0063];  Skeletal figures can be developed (estimating poses of monitored objects) of players and tracking data given from sensors such as accelerometer).
Curry does not appear to explicitly disclose wherein each estimate posed is based on a skeleton of a respective monitored object that is rendered based on the captured video.
Pasveer discloses wherein each estimate posed is based on a skeleton of a respective monitored object that is rendered based on the captured video (Pasveer, ¶ [0020]-[0021];  cameras detect movements of optical markers of tracking devices to track motion).
Curry and Pasveer are analogous art as they are in the same field of endeavor of image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify tracking position based on poses of skeletal models as taught by Curry by utilizing a video to estimate motion as taught by Pasveer.
The motivation for doing so would have been because using a video to determine pose and motion is an additional method of tracking position and motion as opposed to only using sensors and can help verify and analyze the motion in a visual format.

With regards to claim 11, Curry discloses the method of claim 10.  Curry further discloses computing a skeleton of each monitored object (Curry, ¶ [0063];  Skeletal figures can be developed (estimating poses of monitored objects) of players and tracking data given from sensors such as accelerometer).
Curry does not appear to explicitly disclose extracting at least one feature from each skeleton, wherein the extracted at least one feature includes at least one property derive from a gait of the object. 
Pasveer discloses extracting at least one feature includes at least one property derive from a gait of the object (Pasveer, ¶ [0038];  motion and gait analysis is performed which can be used for rehabilitation research and treatment.  Therefore, a property must be derived from the gait if it is used in order to help with research and rehab).
The motivation for combination is essentially similar to that of claim 10.  Therefore, the rationale for claim 10 is applied to claim 11.

With regards to claim 31, the claim limitations are essentially similar to those of claim 10 but in a different embodiment.  Therefore, the rationale used to reject claim 10 is applied to claim 31.

With regards to claim 32, the claim limitations are essentially similar to those of claim 11 but in a different embodiment.  Therefore, the rationale used to reject claim 11 is applied to claim 32.


Claim 15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curry (EP 2150057 A2) as cited in the IDS dated 12/21/18 in view of Perry et al. (US PG PUB 20160307335 A1) as cited in the IDS filed 12/21/18.
With regards to claim 15, Curry discloses the method of claim 1.
Curry does not appear to disclose time synchronizing among the plurality of tags; frame synchronizing among the at least one camera; and synchronizing the plurality of tags with the at least one camera.
Perry discloses time synchronizing among the plurality of tags; frame synchronizing among the at least one camera; and synchronizing the plurality of tags with the at least one camera (Perry, ¶ [0005];  Time synchronizing fed to cameras and frames are annotated so the cameras become synchronized.  4D object models are synchronized with the 2D image capturing camera (models are interpreted to be tags) and therefore the models are synchronized with the cameras).
Curry and Perry are analogous art as they are in the same field of endeavor of object tracking and image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the object tracking of Curry by utilizing synchronizing cameras capturing the models as taught by Perry.
The motivation for doing so would have been because synchronizing the tags with the cameras allows a user to easily analyze the data and make sure that the data is consistent with the tag or sensor.

With regards to claim 36, the claim limitations are essentially similar to those of claim 15 but in a different embodiment.  Therefore, the rationale used to reject claim 15 is applied to claim 36.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667